 



EXHIBIT 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) made and entered into effective as
of January 31, 2006 (the “Effective Date”) by and between Calumet GP, LLC (the
“Company”), a Delaware limited liability company, and F. William Grube (the
“Executive”).
     WHEREAS, the Company has been organized to act as the general partner of
Calumet Specialty Products Partners, L.P., a Delaware limited partnership (the
“MLP”) that will acquire and continue the business of Calumet Lubricants Co.,
Limited Partnership (the “Predecessor”); and
     WHEREAS, the Executive has been the President and Chief Executive Officer
of the Predecessor since 1990; and
     WHEREAS, the Company desires to secure the continued employment of the
Executive in accordance herewith and the Executive is willing to be employed by
the Company on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements set forth below, it is hereby agreed as follows:
     1. Employment and Term.
          (a) Employment. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
provisions of this Agreement during the Employment Period (as defined below).
          (b) Term. Subject to earlier termination as provided in Section 5, the
initial term of the Executive’s employment under this Agreement shall commence
as of the Effective Date and shall continue until the fifth anniversary of the
Effective Date (such term as it may be earlier terminated or extended being
referred to hereinafter as the “Employment Period”). On the third anniversary of
the Effective Date, and on every anniversary of the Effective Date thereafter,
the Employment Period shall be deemed to be automatically extended to include an
additional period of twelve months past the previously established ending date
of the Employment Period, unless either party notifies the other of
non-extension at least ninety days prior to any such anniversary date.
     2. Duties and Powers of the Executive.
          (a) Duties. During the Employment Period the Executive shall serve as
the Chief Executive Officer and President of the Company and as a member of the
Board of Directors (the “Board”) with such authority, duties, powers and
responsibilities as are normally attributable to such positions and with such
other duties and responsibilities as may be from time to time reasonably
assigned to the Executive by the Board.
          (b) Attention. Except as provided below, during the Employment Period
the Executive shall devote substantially all of his business time and efforts to
the business and affairs of the Company and, notwithstanding any provision to
the contrary in the limited

 



--------------------------------------------------------------------------------



 



liability agreement of the Company, use the Executive’s best efforts to carry
out such responsibilities faithfully and efficiently. It shall not be considered
a violation of the foregoing for the Executive to (i) serve on industry, civic
or charitable boards or committees, (ii) manage the Executive’s personal
investments, (iii) serve on the board of Legacy Resources, and with the consent
of the Board, serve on the boards of other businesses, and (iv) from time to
time (consistent with the historical work patterns of Executive with
Predecessor) work from remote locations in Indianapolis or elsewhere so long as
such activities or work patterns do not interfere with the performance of the
Executive’s duties in accordance with this Agreement. In no event shall such
activities or work patterns by the Executive be deemed to interfere with the
Executive’s duties hereunder until the Executive has been notified in writing
thereof by the Board and given a reasonable period in which to cure such
interference.
     3. Place of Employment. The Executive’s principal place of employment
hereunder shall be at the Company’s principal executive offices in the greater
Indianapolis, Indiana area.
     4. Compensation.
          (a) Base Salary. During the Employment Period, the Executive’s annual
base salary (“Annual Base Salary”) shall be $332,800 payable in accordance with
the Company’s general payroll practices; provided, however that for 2007 and for
each subsequent calendar year thereafter during the employment period, the
Annual Base Salary shall be increased by such amount as may be determined by the
Board or the Compensation Committee thereof, but in any event by not less than
the amount of increase to which the Executive would be entitled were the Annual
Base Salary to be increased by the same percentage as the average of the
percentage increases of all salaried employees of the Company for such new
calendar year.
          (b) Annual and Long-Term Incentive Arrangements. For his services
during the Employment Period, the Executive shall be eligible to earn annual and
long-term compensation under such incentive plans, programs, contracts, or other
arrangements (cash, equity, phantom or other) of the MLP as may from time to
time be made available to other executive officers of the Company, on a basis
that is reasonably calculated to result in the Executive’s having the reasonable
opportunity to achieve a payout or distribution of at least 150 percent of the
amount of the cash, equity or other payout or distribution that may be made to
any other executive officer of the Company under the terms of any such incentive
arrangements.
          (c) Retirement and Welfare Benefit Plans. During the Employment
Period, the Executive shall be eligible to participate in all savings,
retirement and welfare benefit plans, practices, policies and programs
applicable generally to employees and/or senior executives of the Company,
subject to meeting the general eligibility requirements of such plans or
programs.
          (d) Expenses. The Company shall promptly reimburse the Executive for
all reasonable business expenses, including those for travel and entertainment,
properly incurred by the Executive in the performance of his duties hereunder in
accordance with policies established from time to time by the Company.

-2-



--------------------------------------------------------------------------------



 



          (e) Fringe Benefits and Perquisites. During the Employment Period, the
Executive shall be entitled to receive fringe benefits and perquisites in
accordance with the plans, practices, programs and policies of the Company from
time to time in effect, and which are commensurate with the Executive’s
position.
          (f) Automobile. During the Employment Period, the Company shall
provide the Executive with the use of an automobile, for personal and business
use (including vehicle property damage and liability insurance in appropriate
amounts) of generally the same quality and on the same terms and conditions as
the Predecessor provided the Executive with the use of an automobile.
     5. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
upon the Executive’s death or, at the election of the Board or the Executive, by
reason of his Disability (as defined below) during the Employment Period. For
purposes of this Agreement, Disability shall mean Executive’s substantial
inability to perform his duties under this Agreement by reason of mental or
physical incapacity for 90 consecutive calendar days during the Employment
Period; provided, that the Company shall not have the right to terminate
Executive’s employment for Disability if (i) in the opinion of a qualified
physician reasonably acceptable to the Company that is delivered to the Company
within 30 days of the Company’s delivery to the Executive of a Notice of
Termination (as defined below), it is reasonably likely that the Executive will
be able to resume the Executive’s duties on a regular basis within 90 days of
the Notice of Termination and (ii) the Executive does resume such duties within
such time.
          (b) By the Company for Cause. The Company may terminate the
Executive’s employment during the Employment Period for Cause (as defined
below). For purposes of this Agreement, “Cause” shall mean:
               (1) the Executive’s willful and continuing failure (excluding as
a result of Executive’s mental or physical incapacity) to perform, the
Executive’s duties and responsibilities with the Company;
               (2) the Executive’s having committed any act of material
dishonesty against the Company or any of its affiliates (including theft,
misappropriation, embezzlement, forgery, fraud, or willful and intentional
falsification of records or misrepresentation);
               (3) the Executive’s willful and continuing material breach of
this Agreement;
               (4) the Executive’s having been convicted of, or having entered a
plea of nolo contendre to any felony; or

-3-



--------------------------------------------------------------------------------



 



          (5) the Executive’s having been the subject of any final and
non-appealable order, judicial or administrative, obtained or issued by the
Securities and Exchange Commission, for any securities violation involving
fraud, including, for example, any such order consented to by the Executive in
which findings of facts or any legal conclusions establishing liability are
neither admitted nor denied.
For purposes of this Section 5(b), no act or failure to act by Executive shall
be considered “willful” unless committed or omitted in bad faith and without a
reasonable belief that the act or failure to act was in the best interests of
the Company. In addition, no act or failure to act that otherwise may be deemed
to constitute Cause under clauses (1) or (3) above shall be deemed to constitute
Cause if such act or failure to act is corrected prior to the Date of
Termination (as defined below) specified in the Notice of Termination (as
defined below) given in respect thereof.
     (c) By the Company without Cause or by the Executive without Good Reason.
Notwithstanding any other provision of this Agreement, the Company, by action of
the Board, may (subject to the provisions of Section 6(a)) terminate the
Executive’s employment other than for Cause during the Employment Period and the
Executive may similarly terminate his employment for other than Good Reason
during the Employment Period.
     (d) By the Executive for Good Reason. The Executive may terminate his
employment during the Employment Period for Good Reason (as defined below). For
purposes of this Agreement, “Good Reason” shall mean the occurrence, without the
written consent of the Executive, of any one of the following acts by the
Company, or failures by the Company to act, unless such act or failure to act is
corrected prior to the Date of Termination (as defined below) specified in the
Notice of Termination (as defined below) given in respect thereof:
          (1) any material breach by the Company of this Agreement;
          (2) any requirement by the Company that the Executive relocate outside
of the metropolitan Indianapolis area;
          (3) failure of any successor to assume this Agreement not later than
the date as of which it acquires substantially all of the equity, assets or
business of the Company;
          (4) any material reduction in the Executive’s title, authority,
responsibilities, or duties (including a change that causes the Executive to
cease being a member of the Board or reporting directly and solely to the
Board); or
          (5) the assignment to the Executive of any duties materially
inconsistent with his duties as the Chief Executive Officer of the Company.
     Unless the Executive gives written notice to the Board of any act or
omission to act constituting Good Reason hereunder within 12 months of the date
the Executive becomes aware of such act or omission, such act or failure to act
shall not constitute a Good Reason event for purposes of this Agreement.

-4-



--------------------------------------------------------------------------------



 



          (e) Waiver and Release. Notwithstanding anything in this Agreement to
the contrary, the Executive shall not be entitled to any severance payments or
vesting of benefits under Section 6(a) of this Agreement unless the Executive
signs and does not revoke a waiver and release agreement substantially similar
to that in Attachment A hereto.
          (f) Notice of Termination. During the Employment Period, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto (or, if by mutual agreement by a joint written agreement) in
accordance with Section 15(b). For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
          (g) Date of Termination. “Date of Termination”, with respect to any
purported termination of the Executive’s employment during the Employment
Period, shall mean the date specified in the Notice of Termination (which, in
the case of a termination by the Company for reasons other than Cause or for
Cause under clauses (1) and (3) of Section 5(b), or a termination by the
Executive shall not be less than 30 days from the date such Notice of
Termination is given).
6. Obligations of the Company Upon Termination.
     (a) Termination by the Company Other than for Cause, Death or Disability or
Termination by the Executive for Good Reason. During the Employment Period, if
the Company shall terminate the Executive’s employment other than for Cause,
death or Disability or the Executive shall terminate his employment for Good
Reason, then, subject to Sections 5(e) and 6(d) as soon as practicable following
the date the Executive’s waiver and release under Section 5(e) becomes
nonrevocable, the Company shall pay to the Executive the amounts described in
this Section 6 and the Executive shall become vested in all MLP incentive awards
granted to the Executive by the Company as provided below.
               (i) Lump Sum Payment. The Company shall pay to the Executive a
lump sum amount in cash equal to three times the Executive’s Annual Base Salary
then in effect.
               (ii) Accrued Obligations. The Company shall pay the Executive a
lump sum amount in cash equal to the sum of (A) the Executive’s earned Annual
Base Salary through the Date of Termination to the extent not theretofore paid,
(B) an amount equal to any MLP incentive awards payable in cash with respect to
fiscal years ended prior to the year that includes the Date of Termination to
the extent not theretofore paid, and (C) an amount in respect of the Executive’s
participation in any MLP plans, programs, contracts, or other arrangements that
may result in a cash

-5-



--------------------------------------------------------------------------------



 



payment to the Executive in respect of his services to the Company for the
fiscal year that includes the Date of Termination equal to 100% of the maximum
amount that could be earned by the Executive under such arrangement multiplied
by a fraction, the numerator of which shall be the number of days from the
beginning of such fiscal year to and including the Date of Termination and the
denominator of which shall be 365. (The amounts specified in clauses (A),
(B) and (C) shall be hereinafter referred to as the “Accrued Obligations”).
               (iii) Accelerated Vesting and Payment of MLP Equity-Based Awards.
All MLP equity-based awards (including phantom awards) held by the Executive
shall immediately vest in full (at their target levels, if applicable) and
become fully exercisable or payable, as the case may be, as of the Date of
Termination.
          (b) Termination by the Company for Cause or by the Executive Other
than for Good Reason. If the Executive’s employment shall be terminated for
Cause during the Employment Period, or if the Executive terminates his
employment during the Employment Period other than for Good Reason, the Company
shall have no further obligations to the Executive under this Agreement other
than the Accrued Obligations.
          (c) Termination due to Death or Disability. If the Executive’s
employment shall terminate by reason of death or Disability, the Company shall
pay the Executive or his estate, as the case may be, the Accrued Obligations.
Such payments shall be in addition to those rights and benefits to which the
Executive or his estate may be entitled under the relevant Company benefit plans
or programs. In addition, all MLP equity-based awards held by the Executive
shall immediately vest and become fully exercisable or payable, as the case may
be, as of the Date of Termination.
          (d) Section 409A. If any payment under this Agreement would result in
the Executive being subject to the additional 20% tax provided by Section 409A
of the Internal Revenue Code, such payment shall be deferred until the first
date it would not be subject to Section 409A.
          (e) Delayed Payments. Any delay by the Company in paying any amount
due the Executive under this Agreement, including paragraph (d), shall bear
interest at the maximum nonusurious rate from the date such payment was due
(disregarding Section 409A) until paid.
          (f) Parachute Provisions. If any amount payable to or other benefit
receivable by the Executive pursuant to this Agreement is deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive
which is deemed to constitute a Parachute Payment (whether or not under an
existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, then, in addition to any other benefits to
which the Executive is entitled under this Agreement, the Executive shall be
paid by the Company an amount in cash equal to the sum of the excise taxes
payable by the Executive by reason of receiving Parachute Payments plus the
amount necessary to put the Executive in the same after-tax

-6-



--------------------------------------------------------------------------------



 



position (taking into account any and all applicable federal, state and local
excise, income or other taxes at the highest applicable rates on such Parachute
Payments and on any payments under this Section 6(f)) as if no excise taxes had
been imposed with respect to Parachute Payments. The amount of any payment under
this Section 6(f) shall be computed by a certified public accounting firm
mutually and reasonably acceptable to the Executive and the Company, the
computation expenses of which shall be paid by the Company. “Parachute Payment”
shall mean any payment deemed to constitute a “parachute payment” as defined in
Section 280G of the Internal Revenue Code of 1986, as amended.
          7. Nonexclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
plan, program, policy or practice provided by the Company and for which the
Executive may qualify, nor shall anything herein limit or otherwise adversely
affect such rights as the Executive may have under any other contract or
agreement entered into after the Effective Date with the Company. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any benefit, plan, policy, practice or program of, or any contract or
agreement entered into with the Company shall be payable in accordance with such
benefit, plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.
          8. Full Settlement; No Mitigation. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other clam, right or action which the Company may have
against the Executive or others, provided that nothing herein shall preclude the
Company from separately pursuing recovery from the Executive based on any such
claim. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts (including amounts for
damages for breach) payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.
          9. Arbitration. Any dispute about the validity, interpretation, effect
or alleged violation of this Agreement (an “arbitrable dispute”) must be
submitted to confidential arbitration in Indianapolis, Indiana. Arbitration
shall take place before an experienced employment arbitrator licensed to
practice law in such state and selected in accordance with the rules of the
Model Employment Arbitration Procedures of the American Arbitration Association.
Arbitration shall be the exclusive remedy of any arbitrable dispute. Should any
party to this Agreement pursue any arbitrable dispute by any method other than
arbitration, the other party shall be entitled to recover from the party
initiating the use of such method all damages, costs, expenses and attorneys’
fees incurred as a result of the use of such method. Notwithstanding anything
herein to the contrary, nothing in this Agreement shall purport to waive or in
any way limit the right of any party to seek to enforce any judgment or decision
on an arbitrable dispute in a court of competent jurisdiction. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in Indianapolis, Indiana, for the purposes of any proceeding arising out
of this Agreement.
          10. Confidentiality. The Company agrees to provide the Executive, in
the course of his employment with the Company, with non-public privileged or
confidential information and trade secrets concerning the operations, future
plans and methods of doing business of the Company, its

-7-



--------------------------------------------------------------------------------



 



subsidiaries and affiliates (“Proprietary Information”); and the Executive
agrees that it would be extremely damaging to the Company, its subsidiaries and
affiliates if such Proprietary Information were disclosed to a competitor of the
Company, its subsidiaries and affiliates or to any other person or corporation.
In consideration for the Company providing such Proprietary Information to the
Executive, the Executive agrees that all Proprietary Information divulged to the
Executive is in confidence and further agrees to keep all Proprietary
Information secret and confidential (except for such information which is or
becomes publicly available other than as a result of a breach by the Executive
of this provision) without limitation in time. In view of the nature of the
Executive’s employment and the Proprietary Information the Executive has
acquired during the course of such employment, the Executive likewise agrees
that the Company, its subsidiaries and affiliates would be irreparably harmed by
any disclosure of Proprietary Information in violation of the terms of this
paragraph and that the Company, its subsidiaries and affiliates shall therefore
be entitled to preliminary and/or permanent injunctive relief prohibiting the
Executive from engaging in any activity or threatened activity in violation of
the terms of this Section and to any other relief available to them. Inquiries
regarding whether specific information constitutes Proprietary Information shall
be directed to the Board, provided that the Company shall not unreasonably
classify information as Proprietary Information.
          11. Non-Solicitation of Employees. The Executive recognizes that he
will be provided confidential information about other employees of the Company,
its subsidiaries and affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company, its subsidiaries and affiliates and recognizes that
such information is not generally known, is of substantial value to the Company,
its subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company, its subsidiaries and affiliates.
Accordingly, in consideration of the Proprietary Information and other benefits
provided to the Executive under this Agreement, the Executive agrees that,
during the Employment Period and for the Restricted Period (as defined in
Section 12), he will not, directly or indirectly, solicit or recruit any
employee of the Company, its subsidiaries or affiliates on whose behalf he is
acting as an agent, representative or employee and that he will not convey any
such confidential information or trade secrets about other employees of the
Company, its subsidiaries and affiliates to any other person; provided, however,
that it shall not constitute a solicitation or recruitment of employment in
violation of this Section to discuss employment opportunities with any employee
of the Company, its subsidiaries or affiliates who has either first contacted
the Executive or regarding whose employment the Executive has discussed with and
received the written approval of the Chairman of the Board prior to making such
solicitation or recruitment In view of the nature of the Executive’s employment
with the Company, the Executive likewise agrees that the Company, its
subsidiaries and affiliates would be irreparably harmed by any solicitation or
recruitment in violation of the terms of this paragraph and that the Company,
its subsidiaries and affiliates shall therefore be entitled to preliminary
and/or permanent injunctive relief prohibiting the Executive from engaging in
any activity or threatened activity in violation of the terms of this Section
and to any other relief available to them.

-8-



--------------------------------------------------------------------------------



 



12. Noncompetition.
          (a) In consideration for the Company’s providing the Executive with
Confidential Information during the Employment Period and the other benefits
provided by this Agreement, the Executive agrees that while employed by the
Company and for the Restricted Period (as defined below), the Executive shall
not, unless the Executive receives the prior written consent of the Board, own
an interest in, manage, operate, join, control, lend money or render financial
or other assistance to or participate in or be connected with, as an officer,
employee, partner, stockholder, consultant or otherwise, any person that
competes with the Company or the MLP and its affiliates in Restricted Business
(as such term is defined in the Omnibus Agreement, dated the date hereof, among
the Company, the MLP, the Heritage Group and the other parties named therein);
provided, however, that following any termination of employment the foregoing
restriction shall apply only to those areas where the Company and the MLP and
its affiliates are actually doing business on the date of such termination of
employment. The Restricted Period shall be the one-year period following the
termination of the Executive’s employment.
          (b) The Executive has carefully read and considered the provisions of
this Section 12 and, having done so, agrees that the restrictions set forth in
this Section 12 (including the Restricted Period, scope of activity to be
restrained and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company, its
officers, directors, employees, creditors and shareholders. The Executive
understands that the restrictions contained in this Section 12 may limit his
ability to engage in a business similar to the Company’s or the MLP’s business,
but acknowledges that he will receive sufficiently high remuneration and other
benefits from the Company hereunder to justify such restrictions.
          (c) It is specifically agreed that the Restricted Period following
termination of employment, during which the agreements and covenants of the
Executive made in Sections 11 and 12 shall be effective, shall be computed by
excluding from such computation any time which the Executive is in violation of
the provisions of such Sections.
          (d) In the event that any provision of this Section 12 relating to the
Restricted Period and/or the areas of restriction shall be declared by a court
of competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the Restricted Period and/or areas of
restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or areas.
          13. Legal Fees. The Company shall promptly pay all legal fees and
expenses (including, without limitation, fees and expenses in connection with
any arbitration) incurred by the Executive in disputing in good faith any issue
arising under this Agreement relating to the termination of the Executive’s
employment or in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement.

-9-



--------------------------------------------------------------------------------



 



14. Successors.
          (a) Assignment by the Executive. This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.
          (b) Successors and Assigns of Company. This Agreement shall inure to
the benefit of and be binding upon the Company, its successors and assigns.
          (c) Assumption. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree in writing prior to such succession to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. A copy of such
agreement shall be furnished to the Executive. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its businesses and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law or otherwise. Any failure of the Company to
timely obtain such agreement in form and substance reasonably satisfactory to
the Executive shall be a material breach of this Agreement.
15. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Indiana, without reference to its
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended, modified, repealed, waived, extended or discharged, except by an
agreement in writing signed by the party against whom enforcement of such
amendment, modification, repeal, waiver, extension or discharge is sought. No
person, other than pursuant to a resolution of the Board or a committee thereof,
shall have authority on behalf of the Company to agree to amend, modify, repeal,
waive, extend or discharge any provision of this Agreement or anything in
reference thereto.
          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed, in either case, to the Company’s headquarters or to such other
address as either party shall have furnished to the other in writing in
accordance herewith. Notices and communications shall be effective when actually
received by the addressee.
          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

-10-



--------------------------------------------------------------------------------



 



          (d) Taxes. The Company may withhold from any amounts payable or
benefits provided under this Agreement such federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
          (e) No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right that the Executive or the Company
may have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 5 of this Agreement,
shall not be deemed to constitute a waiver thereof.
          (f) Entire Agreement; Effect on MLP Equity Awards. This instrument
contains the entire agreement of the Executive and the Company with respect to
the subject matter hereof except for the agreements evidenced by the
indemnification provisions included in the Company’s limited liability company
agreement (as being amended and restated concurrently with the initial public
offering of the MLP) and the indemnification provisions and the registration
rights provisions included in the agreement of limited partnership of the MLP
(as being amended and restated concurrently with its initial public offering),
all of which provisions are intended to benefit the Executive and which the
Company agrees may be enforced by him, regardless of whether he is a party
thereto (the “Related Agreements”), and all promises, representations,
understandings, arrangements, prior and contemporaneous agreements (written or
oral) between the parties with respect to the subject matter hereof (other than
the Related Agreements), are terminated hereby. The provisions of this Agreement
concerning the accelerated vesting of MLP equity-based awards shall be
incorporated by reference into any such grants made after the Effective Date;
the intent of the parties being that, in the event of any language in any plan
or award agreement in conflict herewith or to the contrary, the terms of this
Agreement shall control as to the vesting of MLP equity-based awards granted to
the Executive.
IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed effective for all purposes as of the Effective Date.

                  CALUMET GP, LLC
 
           
 
  By:   /s/ Fred M. Fehsenfeld, Jr.    
 
           
 
      Fred M. Fehsenfeld, Jr.    
 
      Chairman of the Board of Directors    
 
                EXECUTIVE
 
           
 
      /s/ F. William Grube    
 
                    F. William Grube

-11-



--------------------------------------------------------------------------------



 



Attachment A
WAIVER AND RELEASE AGREEMENT
     This Waiver and Release Agreement (the “Agreement”) is between Calumet GP,
LLC, a Delaware limited liability company (“Company”), and F. William Grube
(“Executive”), as provided pursuant to that employment agreement between
Executive and Company dated January 31, 2006 (the “Employment Agreement”) and
attached hereto as Attachment A.
     WHEREAS, Executive’s employment with Company is being terminated; and
     WHEREAS, Executive will be paid certain severance benefits in exchange for
his release and waiver of his claims against the Company Releasees (as defined
below) pursuant to this Agreement;
     NOW, THEREFORE, the parties agree to the following.
     1. Complete Release and Other Consideration from Executive. In exchange for
the severance benefits provided under Section 2 of this Agreement, Executive
agrees as follows:

  a.   Complete Release. On behalf of Executive and Executive’s heirs and
assigns, Executive fully releases Company and its direct and indirect, past
present and future, parents, subsidiaries, affiliates (including, without
limitation, Calumet Specialty Products Partners, L.P.), divisions, predecessors,
successors, and assigns, and, with respect to all such entities, their partners,
members, shareholders, owners, officers, directors, attorneys, agents,
representatives and employees (collectively, the “Company Releasees”), from any
and all claims, demands, damages, losses, expenses, liabilities and causes of
action (including claims for attorneys’ fees) of any kind and character
(collectively, “Claims”), known or unknown, that Executive, his heirs,
executors, administrators, and assigns may have or may claim to have against any
of the Company Releasees based upon facts occurring on or prior to the date
Executive signs this Agreement, including but not limited to any claims arising
out of or in any way connected with or based upon Executive’s employment
relationship with and service as an employee, officer or director of Company or
any Company Releasee, and the termination of such relationship or service (the
“Release”). This Release includes, without limitation, any claims arising out of
any contract (express or implied); any tort (whether based on negligence, gross
negligence, or intentional conduct); or any federal, state, or local law,
including, without limitation, the Age Discrimination in Employment Act and the
Employee Retirement Income Security Act (“ERISA”), other than benefits that
Executive is entitled to under the terms of an ERISA plan. This Release does not
include (i) any claims under the Age Discrimination in Employment Act that may
arise after the date this Agreement is executed by Executive, (ii) any claims
that the Executive may have against the Company in respect of the

A-1



--------------------------------------------------------------------------------



 



      Company’s Continuing Obligations (as defined in Section 4) to the
Executive (regardless of when such claims may arise) under the agreements
referenced in Section 4, or (iii) any claims that the Executive may have to
receive distributions or otherwise exercise the rights of a holder of securities
issued by the Company or of Calumet Specialty Products Partners, L.P. or of any
other Company Releasee (except that Executive covenants with Company and the
Company Releasees not to bring any claim against any of them in respect of
Executive’s securities that are based on any alleged violation of federal or
state securities law or breach of fiduciary duty arising before the date that
the Executive signs this Agreement. Executive understands that this is a full
and final release, with limitation, all known, unknown and suspected Claims
(other than described in the preceding sentence) he may have against any of the
Company Releasees.

  b.   Confidentiality. Except as may be required by law or court order or as
may be necessary in an action arising out of this Agreement, Executive agrees
not to disclose the existence or terms of this Agreement to anyone other than
Executive’s immediate family, attorneys, tax advisors, and financial counselors,
provided that Executive first informs them of this confidentiality clause and
secures their agreement to be bound by it. Executive understands and agrees that
a breach of this confidentiality provision by any of these authorized persons
will be deemed a material breach of this Agreement by Executive.     c.  
Lawsuits. Executive agrees not to bring or join any lawsuit against any of the
Company Releasees in any court (except as necessary to protect Executive’s
rights under this Agreement or with respect to Executive’s entry into this
Agreement) relating to Executive’s employment, events occurring during
Executive’s employment or the termination of Executive’s employment. Executive
represents that, as of the effective date of this Agreement, Executive has not
brought or joined any lawsuit or filed any charge or claim against any of the
Company Releasees in any court or before any government agency. If Executive
brings or joins any lawsuit against any of the Company Releasees in any court
(except as necessary to protect Executive’s rights under this Agreement or with
respect to Executive’s entry into this Agreement) relating to Executive’s
employment, events occurring during Executive’s employment or the termination of
Executive’s employment, and Executive is the prevailing party in such lawsuit,
Executive shall be obligated to return to the Company all amounts paid to
Executive as benefits under this Agreement, to the extent permitted under
applicable law and ordered by the court. Further, if any Company Releasee is the
prevailing party in any lawsuit Executive brings against such Company Releasee
relating to Executive’s employment that has been waived in this Agreement, to
the extent permitted by applicable law (such as if Executive’s claims are found
to be brought in bad faith), Executive agrees to pay all costs and expenses
incurred by such person or entity, including reasonable attorneys’ fees, in
defending against such lawsuit.

A-2



--------------------------------------------------------------------------------



 



This Agreement is not intended to indicate that any Claims exist or that, if
they do exist, they are meritorious. Rather, Executive is simply agreeing that,
in return for the Company’s payment and vesting of benefits provided by this
Agreement, any and all potential Claims that Executive may have against the
Company Releasees, regardless of whether they actually exist, are expressly
settled, compromised and waived. By signing this Agreement, Executive and the
Company Releasees are bound by it. Anyone who succeeds to Executive’s rights and
responsibilities, such as heirs or the executor of Executive’s estate, is also
bound by this Agreement. The waiver and release provisions of this Agreement do
not apply to any rights or claims that may arise after its effective date. This
Release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit.
     2. Consideration from Company. In exchange for Executive’s obligations
under this Agreement, the Company shall pay Executive those severance payments
and benefits described in Section 6(a) of the Employment Agreement, which are
incorporated herein by reference and made a part of this Agreement. Executive
acknowledges that Executive is not otherwise entitled to receive such severance
payments and benefits, these severance payments and benefits are conditioned on
Executive’s compliance with the terms of this Agreement and the Employment
Agreement. Executive acknowledges and agrees that Company will withhold any
taxes required by applicable law from the severance payments and benefits.
     3. Right to Consult an Attorney; Period of Review. Executive is encouraged
to consult with an attorney before signing this Agreement. From the date this
Agreement is first presented to Executive, Executive will have 21 [45, if
applicable] days in which to review this Agreement. Executive may use as little
or much of this 21 [45]-day review period as Executive chooses.
     4. Entire Agreement; Amendment; Continuing Obligations. This Agreement and
the Employment Agreement together contain the entire agreement of the parties
with respect to the termination of Executive’s employment and the other matters
covered herein and therein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof. This Agreement may be
amended, waived or terminated only by a written instrument executed by both
parties hereto. Executive hereby reaffirms and agrees to continue to abide by
all of Executive’s continuing obligations under Sections 9 through 12 of the
Employment Agreement, and the Company hereby reaffirms and agrees to continue to
abide by all of the Company’s continuing obligations to the Executive under the
indemnification provisions of the Company’s limited liability company agreement
(as amended through the date hereof), of which the Executive is an intended
beneficiary who is entitled to enforce the same, and to cause Calumet Specialty
Products Partners, L.P. (“Calumet”) to continue to abide by the continuing
obligations of Calumet to the Executive under the indemnification provisions and
the registration rights provisions of the agreement of limited partnership of
Calumet (as amended through the date hereof), of which the Executive is an
intended beneficiary who is entitled to enforce the same (such obligations of
the Company and of Calumet being referred to herein as the “Continuing
Obligations”).

A- 3



--------------------------------------------------------------------------------



 



     5. Revocation. Upon signing this Agreement, Executive will have 7 days to
revoke the Agreement. To properly revoke the Agreement, Company must receive
written notice of revocation from Executive by the close of business on the 7th
day after the date the Agreement is signed by Executive. Written notice must be
delivered pursuant to Section 15 of the Employment Agreement. Executive
understands that failure to revoke his acceptance of this Agreement within 7
days after the date he signs it will result in this Agreement being permanent
and irrevocable.
     6. Choice of Law. This Agreement will be governed in all respects by the
laws of the State of Indiana, without regard to its choice of law principles.
This Agreement is subject to the arbitration provisions in Section 9 of the
Employment Agreement.
     7. Effectiveness of Agreement. This Agreement will be effective, and the
severance payments and benefits provided in Section 6(a) of this Agreement will
be made and provided, only if Executive executes this Agreement within 21 [45]
days of receiving it and only if Executive does not revoke this Agreement under
Section 5 above.

     
 
  EXECUTIVE
 
   
 
  Signature:
                                                                                                    
 
   
 
  Date:

     
 
  CALUMET GP, LLC
 
   
 
  By:
                                                                                     
 
 
     Name:                                                                                
 
       Title:
                                                                                
 
   
 
  Date:

A- 4